DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 26, 2022. Claims 1-2 and 7-9 are amended, Claims 4-6, 8 and 10-11 are cancelled, and presents arguments, is hereby acknowledged. Claims 1-3, 7 and 9 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 26, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the amended independent Claim 1.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, 
Regarding amended limitations the Claim 1 of the instant case, amended limitations are actually an iterative process to calibrate a camera system that has been fully taught in Claveau. Floeder teaches a system that detect detects in an assembly line through image system. Combination of Floeder and Claveau teaches fully of amended Claim 1. It is noted that a system drives driver to calibrate a camera system by taking iterative images and measurement is known method, and Claveau uses different angle and light sources to calibrate is one way to drive. 
Therefore, it is reasonable to conclude that Floeder as modified limitations as claimed. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110224918 A1 (Floeder), in view of US 20170287166 A1 (Claveau) and in further view of Hold-Geoffroy, Yannick & Sunkavalli, Kalyan & Eisenmann, Jonathan & Fisher, Matt & Gambaretto, Emiliano & Hadap, Sunil & Lalonde, Jean-Frangois. (2017). A Perceptual Measure for Deep Single Image Camera Calibration. (Hold-Geoffroy).
Regarding Claims 1 and 7, Floeder teaches:
An image detection scanning system for object surface defects, suitable for inspecting an object, the system comprising: a driver component carrying the object, wherein a surface of the object is divided along an extension direction into a plurality of areas, the driver component sequentially moving one of the plurality of areas to a detection position; a light source component configured to face the detection position, providing detection light to illuminate the detection position, a light incident angle of the detection light relative to a normal line of the area located at the detection position being less than or equal to 90 degrees; a photosensitive element configured to face the detection position; and a processor coupled to the photosensitive element, the processor configured to drive the photosensitive element to capture a first test image according to test light and determine whether a setting parameter of the photosensitive element is normal according to the first test image, the processor being further configured to: when the setting parameter is abnormal: drive the photosensitive element to perform a calibration operation, wherein the calibration operation comprises adjusting the setting parameter according to a parameter configuration file in the calibration operation; and drive the photosensitive element to capture a second test image accordinq to the adjusted settinq parameter; determine whether the adjusted setting an inspection system configuration and method for web manufacturing process that consists of transportation, cameras, lights, and image processing to detect defects based on captured images while materials move through section apparatus). 
Floeder does not teach explicitly on a camera calibration method based on iterative multiple images. However, Claveau teaches (Claveau: Fig. 6 and [0095]-[0123], a camera intrinsic parameter calibration methods that relies on multiple images captured at different angles through an iterative process to reach a threshold quality level, and an iterative process to bring camera parameters within a threshold level, where set up alert for meet or fail the preset parameters are design choices;  [0082]-[0083] light source maybe structured light, coherent light and etc., where the light would form an incident angle from camera detection position if a camera has no built-in light).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Floeder with a camera calibration method based on iterative multiple images as further taught by Claveau. The advantage of doing so is to enable real time calibration, reduce calibration time, and improve the ease of use for the user (Claveau: [0004]-[0007]).

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Floeder with a signal-captured image to calibrate camera as further taught by Hold-Geoffroy. The advantage of doing so is to enable a method to calibrate camera to ease use of user (Hold-Geoffroy: Introduction).
Regarding Claims 2 and 9, Floeder as modified teaches all elements of Claims 1 and 7 respectively. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, wherein the processor determines whether the setting parameter is normal by determining whether average brightness of the first and/or second test image satisfies predetermined brightness (Claveau: [0108], [0131], camera parameters are checked based weighted sum or average; and [0004] The intrinsic parameters of a camera relate to the internal geometry and optical characteristics of the camera itself, where brightness is related to the exposure time among others).
Regarding Claim 3, Floeder as modified teaches all elements of Claim 1. Floeder as modified further teaches:
The image detection scanning system for object surface defects according to claim 1, wherein the setting parameter comprises a photosensitivity value, an exposure value, a focal length value, a contrast setting value, or any combination thereof (Claveau: [0004] The intrinsic parameters of a camera relate to the internal geometry and optical characteristics of the camera itself, where brightness is related to the exposure time among others).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649